Citation Nr: 1236527	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  05-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for esophagus disability with hiatal hernia, to include as secondary to service-connected disability.

2.  Entitlement to service connection for arthritis of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION


The Veteran served on active duty from September 1966 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in December 2010 when they were remanded for additional evidentiary development and/or to cure a procedural defect.  Also before the Board in December 2010 were claims of entitlement to service connection for arthritis of the shoulders, elbows, hands, hips and ankles, and for arthritis of the low back.  The Board denied these claims at that time and they are no longer on appeal.  Also in December 2010, the Board remanded a claim of entitlement to service connection for arthritis of the cervical spine.  In June 2012, the RO granted service connection for degenerative joint disease of the cervical spine.  This was a complete grant of the benefit requested and the issue is no longer on appeal.  

The  issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the right foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for esophagus disability with hiatal hernia, to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  



FINDINGS OF FACT

Left foot arthritis was not shown in service or within one year following discharge from service, nor is left foot arthritis currently shown. 


CONCLUSION OF LAW

The criteria for establishing service connection for left foot arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in December 2008 and May 2012 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that in May 2011 the Veteran contacted VA and reported that the issue on appeal concerning the left foot was incorrect and that he had submitted a notice of disagreement with the denial of service connection for a right foot disability.  However, the Board notes that the appeal pertaining to service connection for right foot arthritis was denied by the Board in a November 2008 decision and is no longer in appellate status. 

Despite the Veteran's report that the issue pertaining to the left foot was in error, he did not specifically withdraw the appeal as to this issue, which arose from his general claim for multiple joint arthritis.  In this regard, in December 2010, the Board recharacterized the issue of entitlement to service connection for arthritis of multiple joints as entitlement to service connection for arthritis of the shoulders, elbows, hands, hips and ankles, entitlement to service connection for arthritis of the low back, entitlement to service connection for arthritis of the cervical spine and entitlement to service connection for arthritis of the left foot.  While a decision has been rendered on the other joints, the left foot arthritis has remained.  Since this issue has not been withdrawn, the Board will proceed to address the claim.

The service treatment records are silent as to a diagnosis of left foot arthritis or any left foot disorder.  There is no competent evidence of record documenting the presence of arthritis of the left foot at any time within one year of discharge from service.  In fact, there is no competent evidence of the presence of any arthritis in the left foot at any time.  X-ray examinations conducted in December 2005, February 2006, April 2010 and September 2010 all fail to document the presence of arthritis in the left foot.  The June 2012 VA examination report noted the Veteran advised that he had no left foot problems, and none were detected on examination.  The examiner stated that the Veteran did not have any current pathology or diagnosis related to his left foot to be service connected for. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Here, there is no competent evidence showing the existence of arthritis in the left foot, and the Veteran does not contend otherwise.  In the absence of competent evidence establishing the existence of left foot arthritis, service connection for that condition must be denied.


ORDER

Entitlement to service connection for arthritis of the left foot is not warranted.  The appeal is denied.  


REMAND

The Veteran is claiming entitlement to service connection for an esophagus disability with hiatal hernia which he claims is secondary to the medicine he is required to take to treat his service-connected disabilities.  In support of the Veteran's claim, VA arranged to have the Veteran examined in July 2012 and an opinion obtained as to whether the disability claimed on appeal is etiologically linked to his active duty service or is secondary to medication he takes to treat his service-connected disabilities.  Unfortunately, the Board's review of the July 2012 examination report demonstrates that further clarification is required from the examiner.  The examiner opined, in pertinent part, that it was less likely than not that the Veteran's esophageal stricture, reflux disease and hiatal hernia were worsened by any of the medications he takes for his service-connected disabilities.  Significantly, the VA examiner did not support his opinion by any rationale.  This frustrates the Board's ability to evaluate the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Based on the above, the Board finds the claims file should be returned to the examiner who conducted the July 2012 VA examination and request that the examiner provide a rationale for his opinion that the esophagus stricture, hiatal hernia, and/or reflux disease noted at the time of the examination was not etiologically linked to the Veteran's use of medication to treat his service-connected disabilities.  The medical reasoning used in reaching the conclusion advanced should be set out.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2012 VA esophagus and hiatal hernia examination and request that the examiner explain the medical basis for his conclusion that it was less likely than not that the Veteran's esophageal stricture, reflux disease and hiatal hernia were worsened by any of the medications he takes for his service-connected disabilities.  

If the examiner who conducted the July 2012 VA examination determines that physical examination of the Veteran is required, the RO/AMC should schedule this.  If the examiner who conducted the July 2012 VA examination is not available, make arrangements to have the requested opinion be provided by an appropriately qualified health care professional.  

2.  Thereafter, please review the claims folders to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the claim being remanded remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


